UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1402


DONTRONN GOODE,

                  Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:15-cv-00712-HEH)


Submitted:   June 23, 2016                  Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dontronn Goode, Appellant Pro Se.     Margaret Harker, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dontronn        Goode     appeals         the    district    court’s      order

dismissing    without        prejudice     his       suit    challenging    certain

statutes for lack of standing.                 We have reviewed the record and

find no reversible error.           Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal for the reasons stated

by the district court.              Goode v. United States, No. 3:15-cv-

00712-HEH    (E.D.    Va.    Mar.    25,   2016).       We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                           DISMISSED




                                           2